Appellant, a taxpayer in the town of Long Lake, Hamilton county, has petitioned for an order of certiorari directed to the assessors of the town, and to the water commissioners of Water District No. 2, located in that town, to review an assessment for the benefits arising because the lands assessed are located in the water district. The application as to the assessors has been granted but denied as to the water commissioners. The appeal is from the denial. The petition seeks in this proceeding to review the formation of the water district, and to question the benefit of the water supply to the petitioner. The petitioner has mistaken his remedy. (Town Law, § 195.) The law as to the assessment of benefits has already been considered and passed upon by the courts of this State. (Matter of Syracuse, B. & N. Y. R. R. Co. v. Van Amburgh, 223 App. Div. 485; affd., 251 N. Y. 548; People ex rel. D., L. & W. R. R. Co. v. Wildy, 262 id. 109.) Order unanimously affirmed, with ten dollars costs and disbursements. Present — Hill, P. J., Rhodes, McNamee, Crapser and Heffernan, JJ.